Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/588544     Attorney's Docket #: TI-79919 
Filing Date: 9/30/2019;
		
Applicant: Bernardo Gallegos 
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 9/16/2021 has been acknowledged.
Claims 6 and 16-20 have been cancelled.
     
Allowable Subject Matter
	Claims 1 -5, 7-14 and 21-24 are allowable over the prior art of record.
REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
     As to independent claim 1, the prior art of record fails to show the combination recited in any of the claims. Makino (figures 27, 29, 31 and 33) specifically figures 29 and 31 show a package 1 comprising: a molding MR; and a conductive terminal LDtb in contact with the molding MR and having a first surface exposed to a first surface of the molding MR, the conductive terminal LDtb including a cavity (area of both first and second portion’s space) having a first portion LDd extending along at least half of the first surface of the conductive terminal LDtb and a second portion LFc(LF) extending along less than half of the first surface of the conductive terminal LDtb.

     As to independent claim 10, the prior art of record fails to show the combination recited in any of the claims. Makino (figures 27, 29, 31 and 33) specifically figures 29 and 31 show a package 1 comprising: a molding MR; and a conductive terminal LDtb in contact with the molding MR, a first surface of the conductive terminal LDtb exposed to a first surface of the molding and a second surface of the conductive terminal LDtb exposed to a second surface of the molding MR, the conductive terminal LDtb including a cavity (area of both first and second portion’s space) exposed to the first and second surfaces of the conductive terminal LDtb, wherein the cavity includes first LDd and second LFc(LF) portions on the first surface of the conductive terminal LDtb, the first portion LDd extending along at least half of a length of the first surface of the conductive terminal LDtb, the second portion LFc(LF) extending along less than half of the length of the first surface of the conductive terminal LDtb, wherein the cavity extends along at least half of a length of the first surface of the conductive terminal LDtb. In particular, the prior art of record fails to show or collectively teach wherein the second portion has a semi-cirular shape in a plane of the first surface. 

As to independent claim 21, the prior art of record fails to show the combination recited in any of the claims.  Makino (figures 27, 29, 31 and 33) specifically figures 29 and 31 show a package 1 comprising: a molding MR: and a first conductive terminal and a second conductive terminal in contact with the molding MR, wherein the first conductive terminal includes a first surface exposed to a first surface of the molding MR, the first conductive terminal including a first cavity with a first portion extending along at least half of the first surface of the first conductive terminal and a second portion extending along at least half of the first surface of the first conductive terminal and a second portion extending along less than half of the first surface of the first conductive terminal.
In particular, the prior art of record fails to show or collectively teach Makino (figures 27, 29, 31 and 33) specifically figures 29 and 31 show a package 1 comprising: a molding MR: and a first conductive terminal and a second conductive terminal in MR, wherein the first conductive terminal includes a first surface exposed to a first surface of the molding MR, the first conductive terminal including a first cavity with a first portion extending along at least half of the first surface of the first conductive terminal and a second portion extending along at least half of the first surface of the first conductive terminal and a second portion extending along less than half of the first surface of the first conductive terminal; and wherein the second conductive terminal includes a first surface exposed to the first surface of the molding MR, the second conductive terminal including a second cavity with a first portion extending along less than half of the first surface of the second conductive terminal.

  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










9/30/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826